Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Yehuda Binder, Reg# 73,612, the application has been amended as follows: 
LISTING OF CLAIMS:
1. (Previously presented) A method for anonymously fetching over the Internet, by a first device identified in the Internet by a first identifier, a publicly-accessed first content identified by a first content identifier and stored in a web server, using a first server that stores a group of IP (Internet Protocol) addresses, each IP address in the group is in IPv4 (Internet Protocol version 4) or IPv6 (Internet Protocol version 6) form, the method by the first server comprising:
	associating a physical geographical location with each of the IP addresses in the group using geolocation;
	receiving the first content identifier from the first device; 
	selecting an IP address from the group, based on, or using, the respective associated physical geographical location, in response to the receiving of the first content identifier;
	sending the first content identifier to the web server using the selected IP address;
	receiving the first content; and
	sending the first content to the first device,
	so that the web server is prevented from being aware of the first device,

	wherein the first content identifier consists of, or comprises, a Universal Resource Locator (URL).

8.	(Currently amended) The method according to claim 5, further comprising establishing a connection with each of the devices of the group of devices in response to the communicating with each one of the group of devices from the group of devices

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest anonymously retrieving requested publicly-accessed content and preventing a web server, storing the publicly-accessed content, identified by content identifiers, from being aware of a first device requesting first content identified by on of the content identifiers, via using a associating a physical geographical location of a group of IP addresses stored by a first server, using geolocation, upon receiving one of the content identifiers from the first device, selecting one of the IP addresses from the group of IP addresses according to the geographical location of the content location, sending the 3content ID, corresponding to the content identifier received by the first device, to the web server using the selected IP address and sending the content, which consists of at least a portion of or a whole web page and the content identifier comprises a web URL, to the first device, in the specific manner and combinations recited in claims 1-14 and 16-28.  

(i) 	US Pat Binder (US 9,177,157), which teaches implementing a plurality of intermediate proxy servers located across various geographic locations and anonymously fetching various requested content slices from servers located at the plurality of locations, in order to prevent the servers from knowing the identity of the requesting devices;
(ii) 	US PG Pub Kurup et al (US 2008/0209028), which discloses using anonymous proxies to route geographic-disparate requested web content to requesting clients; and
(iii) 	NPL document "Toward the Identification of Anonymous Web Proxies" – Li et al, University of Cambridge & University of Genoa, 04/03/2009.
After thorough review of related prior art, the application has been deemed allowable because of the limitations of anonymously retrieving requested publicly-accessed content and preventing a web server, storing the publicly-accessed content, identified by content identifiers, from being aware of a first device requesting first content identified by one of the content identifiers, via using a associating a physical geographical location of a group of IP addresses stored by a first server, using geolocation, upon receiving one of the content identifiers from the first device, selecting one of the IP addresses from the group of IP addresses according to the geographical location of the content location, sending the content ID, corresponding to the content identifier received by the first device, to the web server using the selected IP address and sending the content, which consists of at least a portion of or a whole web page and the content identifier comprises a web URL, to the first device, recited in the specific manner and .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 272-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


20210215